Title: From John Adams to James Warren, 24 March 1777
From: Adams, John
To: Warren, James


     
      Dear sir
      Philadelphia March 24. 1777
     
     This Morning, a Vessell has arrived in this City with 6800 stand of excellent Arms and 1500 Gun Locks, belonging to Congress and 1500 more private Property. These last We have ordered to be bought.
     This News you may depend on, the Letters were brought into Congress, in the Midst of a Debate concerning a Resolution to impower the General to procure Arms wherever he could find them.
     Thus, it is—on how many Occasions, when We have been unable to see any Way to help ourselves has Providence, Sent Us an unexpected Relief! Thus it has been, and thus it will be. I am, &c.
     
      John Adams
     
    